Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 1 of 15

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

BENDETT & MCHUGH, P.C.,
Civil Case No.

Plaintiff,
vs.

ROUNDSTONE MANAGEMENT, LTD. AND
THAXTON GROUP, INC. D/B/A SHEA

BARCLAY GROUP,
AUGUST 7, 2020

Defendants

 

 

COMPLAINT AND DEMAND FOR JURY TRIAL
THE PARTIES

1. At all times referred to herein, the plaintiff, Bendett & McHugh, P.C., has been
and continues to be a professional corporation organized and existing under the laws of the
State of Connecticut, with its principal place of business located at 270 F armington Avenue,
Suite 15] in Farmington, Connecticut 06032 (“Bendett & McHugh”).

2. At all times referred to herein, the defendant, Roundstone Management, LTD.
(“Roundstone”), has been and continues to be a limited liability company organized and
existing under the laws of the State of Virginia, with its principal place of business located at
27887 Clemens Road, Suite 1, Westlake, Ohio 44145.

3. At all times referred to herein, the defendant, Thaxton Group, Inc. d/b/a Shea
Barclay Group (“Shea Barclay”), has been and continues to be a corporation organized and
existing under the laws of the State of Florida, with its principal place of business located at

501 East Kennedy Boulevard, Suite 1000, Tampa, Florida 33602.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 2 of 15

JURISDICTION AND VENUE

4, This Court has jurisdiction over this civil action because the parties are citizens
of different states under 28 USC § 1332 and the amount in controversy exceeds $75,000.00,
exclusive of interests and costs.

5, This Court has personal jurisdiction over the Defendants because under
Connecticut General Statutes § 33-929(f)(1) the foreign corporation Defendants are subject to
suit in this state where the causes of action pled in this Complaint arise out of contracts, here
the partially self-funded health benefit plan, to be performed in this state, Defendants
committed tortious acts within this state and the causes of action pled in this Complaint arise
out of such tortious acts and Defendants otherwise conduct business within the State of
Connecticut,

6. Venue is proper under 28 USC § 1391 as a substantial part of the events or
omissions giving rise to this claim occurred in this district.

GENERAL ALLEGATIONS

7. At all times referred to herein, Roundstone has been in the business of
solicitation, negotiation, procurement, provision, effectuation and the ongoing operation of
partially self-funded health benefit plans (which require the purchase of health insurance) to
businesses with twenty to one thousand employees, such as Bendett & McHugh.

8. At all times referred to herein, Roundstone held itself out to be experienced
professionals offering comprehensive quality employee health benefit products.

9. Roundstone knew that Bendett & McHugh would rely on Roundstone’s

professed skill and experience.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 3 of 15

10. At all times referred to herein, Shea Barclay has been an insurance broker and
agent in the business of solicitation, negotiation, procurement, effectuation and ongoing
operation of partially self-funded health benefit plans (which require the purchase of health
insurance) to businesses with twenty to one thousand employees, such as Bendett & McHugh.

11. At all times alleged herein, Shea Barclay acted as the agent of both Roundstone
and Bendett & McHugh with respect to various aspects of the solicitation, negotiation,
procurement, effectuation and the ongoing operation of the subject partially self-funded health
benefit pian as described hereafter, which required the purchase of health insurance.

12. At all times alleged herein, Shea Barclay represented that it delivered the best
products to adequately protect its clients.

13. Under partially self-funded health benefit plans, the employer pays enrollee
claims with the assistance of a third party administrator and procures layers of insurance
(specific and aggregate stop loss coverage) to limit the employer’s exposure for claims beyond
agreed upon certain limits.

14, Both Roundstone and Shea Barclay offered to provide a self-funded health plan
with specific and aggregate stop loss coverage and promised Bendett & McHugh that it would
achieve savings compared to the cost of a traditional health insurance plan.

15. Roundstone, with the assistance of Shea Barclay which acted as Roundstone’s
agent, presented and offered a partially self-funded health benefit plan to Bendett & McHugh

titled “Mid-Market Med Group Captive Proposal,” dated November 15, 2017, with an effective

date of January 1, 2018 (“Plan”).
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 4 of 15

16. The Plan included premiums for specific stop loss coverage with a deductible of
$40,000 per person annually and minimum annual aggregate stop loss coverage with an
attachment point of $781,445 based upon 146 enroliees.

17. Roundstone represented that Bendett & McHugh’s annual maximum cost under
the Plan would be $1,626,253.00 (“Maximum Cost”).

18. The Plan specifically provided that policy coverage is contingent upon
Roundstone’s receipt of the first month’s premium.

19, Bendett & McHugh accepted and agreed to the terms of the Plan and on or about
December 13, 2017, it paid Roundstone the premiums for specific stop loss coverage, aggregate
stop loss coverage, and collateral due.

20. Roundstone accepted said premiums and all other payments under the Plan and
led Bendett & McHugh to believe the Plan was in full force and effect on the effective date of
January 1, 2018.

21. Thereafter, Bendett & McHugh continued to pay all administrative fees,
insurance premiums and enrollee claims incurred for the calendar year 2018, as required under
the Plan.

22. In September of 2018, Bendett & McHugh anticipated that its claim payments
under the Plan would reach the aggregate stop loss attachment point of $781,445 prior to the
end of the 2018 calendar year and Bendett & McHugh contacted Shea Barclay for an

explanation as to how its payments would be reimbursed upon reaching and exceeding said

attachment point.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 5 of 15

23, in response to Bendett & McHugh’s questions concerning aggregate stop loss
coverage, as aforesaid, Shea Barclay informed Bendett & McHugh that there was an issue
concerning the limits of aggregate stop loss coverage which Shea Barclay would work to
resolve, and upon information and belief, no stop loss coverage consistent with and required by
the terms of the Plan had been procured or bound by either Roundstone or Shea Barclay as of
the date that Bendett & McHugh first raised its question about the mechanics of reimbursement
under such policy.

24. To date, neither Shea Barclay nor Roundstone have produced a valid, binding or
enforceable aggregate stop loss insurance policy in the coverage amounts consistent with and
required by the terms of the Plan.

COUNT ONE: (Breach of contract as to the defendant, Roundstone Management, LTD.,
LLC)

25. Bendett & McHugh repeats and realleges each and every allegation contained in
paragraphs | through 24 as if the same were set forth herein in full.

26, Roundstone’s failure to obtain the aggregate stop loss coverage insurance
consistent with and required by the Plan constitutes a breach of its contract with Bendett &
McHugh, causing Bendett & McHugh to sustain damages for the amounts it paid for said
coverage for the calendar year 2018 (as it received no benefit), and the costs it incurred in
excess of the Maximum Cost.

27. Roundstone’s failure to obtain aggregate stop loss coverage insurance consistent
with and required by the Plan constitutes a breach of its contract with Bendett & McHugh,

which caused Bendett & McHugh to incur costs in excess of the Maximum Cost.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 6 of 15

28. Bendett & McHugh’s claim payments during the 2018 calendar year resulted in
$128,671.48 of payments that should have been reimbursed to Bendett & McHugh under the
aggregate stop loss coverage component provided for under the Plan.

29. Bendett & McHugh made demand upon Roundstone for said $128,671.48 and
Roundstone has failed and refused to pay said demanded sum which constitutes a breach of the
terms of the Plan resulting in financial loss to Bendett & McHugh for that amount.

30. Asa further direct and proximate result of Roundstone’s conduct in failing to
provide or ensure that Bendett & McHugh was afforded aggregate stop loss coverage, as
aforesaid, Bendett & McHugh terminated the Plan which resulted in its payment of run-out
claims and tail stop loss insurance totaling $245,590.26.

COUNT TWO: (Breach of implied covenant of good faith and fair dealing as to the
defendant, Roundstone Management, LTD., LLC

31. Bendett & McHugh repeats and realleges each and every allegation contained in
paragraphs | through 24 as if the same were set forth herein in full.

32. After Bendett & McHugh demanded payment of said $128,671.48 for uncovered
claims, as aforesaid, Roundstone asserted that it was not responsible to provide or procure
aggregate stop loss coverage under the Plan,

33. Implied in the contracts between Bendett & McHugh and Roundstone is a

covenant of good faith and fair dealing which required Roundstone to be truthful and candid in

its dealings with Bendett & McHugh.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 7 of 15

34, Roundstone, on its own and with the assistance of its agent, Shea Barclay,
breached its implied covenant of good faith and fair dealing under the Plan, impeding Bendett
& McHugh’s right to receive benefits that it reasonably expected when Roundstone:

a) knew or should have known that through its marketing and sales
activities and the Plan’s terms, that Bendett & McHugh was mislead or deceived into believing
that Roundstone would provide aggregate stop loss coverage consistent with the Plan or ensure
that said coverage would be procured and in place for the 2018 calendar year;

b) failed to inform and thereafter concealed from Bendett & McHugh that it
failed to procure the aggregate stop loss coverage quoted in the Plan;

c) failed to inform Bendett & McHugh that neither it nor Shea Barclay was
successful in procuring stop loss coverage consistent with and required by the Plan;

d) after learning that aggregate stop loss coverage inconsistent with and not
sufficient to satisfy the requirements of the Plan was procured, Roundstone failed to disclose
this fact to Bendett & McHugh; and

e) asserted to Bendett & McHugh that Roundstone was not responsible to
provide specific stop loss coverage which is contrary to the promotion, intent and terms of the
Roundstone Plan which was accepted by Bendett & McHugh.

COUNT THREE: (General Statutes § 42-110a, et seq. (CUTPA) as to the defendant,
Roundstone Management, LTD., LLC)

35. Bendett & McHugh repeats and realleges each and every allegation contained in

paragraphs | through 24 as if the same were set forth herein in full.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 8 of 15

36. Roundstone, on its own and with the assistance of its agent, Shea Barclay,
impeded Bendett & McHugh’s right to receive benefits that it reasonably expected when
Roundstone:

a) knew or should have known that through its marketing and sales
activities and the Plan’s terms, that Bendett & McHugh was mislead or deceived into believing
that Roundstone would procure or provide aggregate stop loss coverage consistent with the
Plan or ensure that said coverage was in place for the 2018 calendar year;

b) failed to inform and thereafter fraudulentiy concealed from Bendett &
McHugh that they failed to procure the aggregate stop loss coverage quoted in the Plan and that
neither it nor Shea Barclay was successful in procuring stop loss coverage consistent with and
required by the terms of the Plan; and

c) after learning that aggregate stop loss coverage inconsistent with and not
sufficient to satisfy the requirements of the Plan was procured, Roundstone asserted to
Bendett & McHugh that Roundstone was not responsible to provide specific stop loss coverage
under the Plan which is contrary to the promotion, intent and terms of the Roundstone Plan
which was accepted by Bendett & McHugh.

37. Atall times referred to herein, Roundstone individually and with the assistance
of its agent, Shea Barclay, was engaged in the business of offering self-funded health care plans
and insurance policies to protect against excessive plan expenses, and in the course of doing so:

a) Roundstone violated General Statutes § 38a-816(1)(A) when after it
learned that the premiums and stop loss coverage quoted in the Plan were not available, it failed

to disclose this fact to Bendett & McHugh and it consequently failed to correct its false
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 9 of 15

estimate, illustration and sales presentation, or comparison which thereby intentionally
misrepresented the benefits, advantages or conditions of the Plan, as aforesaid;

b) Roundstone violated General Statutes § 38a-816(1)(F) when after it
learned that the premiums and stop loss coverage quoted in the Plan was not available, it failed
to disclose this fact to Bendett & McHugh and it consequently induced Bendett & McHugh to
rely on an intentional misquote of a premium rate for the purpose of inducing Bendett &
McHugh to purchase an insurance policy.

c) Roundstone violated General Statutes § 38a-816(2), in that it
disseminated a statement asserting that Roundstone would provide or procure insurance
coverage under the Plan which it knew to be untrue, deceptive and/or misleading by the time
Bendett & McHugh accepted the Plan and paid the premiums for the stop loss coverage.

38. Roundstone’s conduct in violating General Statute General Statute § 38a-816(1)
and § 38a-816(2), as aforesaid, was immoral, unethical, oppressive, unscrupulous, offends
public policy, and caused substantial loss of money to Bendett & McHugh as a result of and in
violation of General Statutes § 42-110a, et seq.

COUNT FOUR: (Negligence as to the defendant, Shea Barclay)

39.  Bendett & McHugh repeats and realleges each and every allegation contained in
paragraphs 1 through 24 as if the same were set forth herein in full.

40), Shea Barclay breached its duty to exercise reasonable care, skill and diligence

necessary to protect the interests of its client, Bendett & McHugh, and keep it informed of any
Case 3:20-cv-01134-JAM Document 1 Filed 08/07/20 Page 10 of 15

significant gaps in insurance coverage in that Shea Barclay, through its agents, servants and/or
employees, in one or more of the following ways:

a) failed to procure aggregate stop loss coverage consistent with and
required by the terms of the Plan when Shea Barclay had undertaken the responsibility to do
SO;

b} failed to notify Bendett & McHugh in a timely manner that aggregate
stop loss coverage consistent with and required under the Plan had not been procured:

c) allowed and permitted Bendett & McHugh to make premium payments
as billed under the Plan for aggregate stop loss coverage when no policy consistent with and
required by the terms of the Plan was ever procured;

d) represented and guaranteed to Bendett & McHugh that for the calendar
year 2018, the Pian would provide a savings of at least $19,655 as compared to traditional
health insurance when this was not in fact correct; and

e} failed to explain or disclose to Bendett & McHugh in the marketing and
promotion of the Plan that Roundstone was not acting as an insurance company, but rather it
was only acting as an insurance agent with no responsibility to provide aggregate stop loss
coverage under the Plan, and that Shea Barclay was responsible to procure said coverage.

4]. Asa direct and proximate result of Shea Barclay’s breach of its duties,
professional negligence and carelessness, as aforesaid, Bendett & McHugh, incurred losses for
uncovered claims in the amount of $128,671.48.

42. Asa further direct and proximate result of Shea Barclay’s breach of its duties,

professional negligence and carelessness, as aforesaid, Bendett & McHugh terminated the Plan
Case 3:20-cv-01134-JAM Document 1 Filed 08/07/20 Page 11 of 15

effective December 31, 2018, which required it to pay run-out claims and purchase tail stop
loss insurance, the total cost of which was $245,590.26,

43. Asa further direct and proximate result of Shea Barclay’s breach of its duties,
professional negligence and carelessness, as aforesaid, Bendett & McHugh sustained the

aforesaid damages.

COUNT FIVE: (General Statutes § 42-110a, et seq. (CUTPA) as to the defendant, Shea
Barclay Group, Inc.)

44, Bendett & McHugh repeats and realleges each and every allegation contained in
paragraphs | through 24 as if the same were set forth herein in full.

45. Shea Barclay impeded Bendett & McHugh’s right to receive benefits that it
reasonably expected when Shea Barclay:

a) knew or should have known that through its marketing and sales
activities and the Plan’s terms, that Bendett & McHugh was mislead or deceived into believing
that Roundstone was an insurance company which would procure and provide aggregate stop
loss coverage consistent with and required by the terms of the Plan or ensure that said coverage

was in place for the 2018 calendar year: and

b) failed to inform and thereafter fraudulently concealed from Bendett &
McHugh that the aggregate stop loss coverage quoted in the Plan could not be purchased for the
premiums quoted and that neither it nor Roundstone was successful in procuring aggregate stop

loss coverage consistent with and required by the terms of the Plan.
Case 3:20-cv-01134-JAM Document 1 Filed 08/07/20 Page 12 of 15

46. At all times referred to herein, Shea Barclay was engaged in the business of
acting as an insurance agent and in doing so:

a) Shea Barclay violated General Statutes § 38a-816(1}(A) when after it
learned that the premiums and stop loss coverage quoted in the Plan were not available, it failed
to disclose this fact to Bendett & McHugh and it consequently failed to correct its false
estimate, illustration and sales presentation, or comparison which thereby intentionally
misrepresented the benefits, advantages or conditions of the Plan, as aforesaid;

b) Shea Barclay violated General Statutes § 38a-816(1)(F) when after it
learned that the premiums and stop loss coverage quoted in the Plan was not available, it failed
io disclose this to Bendett & McHugh and it consequently induced Bendett & McHugh to rely
on an intentional misquote of a premium rate for the purpose of inducing Bendett & McHugh to
purchase an insurance policy.

c) Shea Barclay violated General Statutes § 38a-816(2), in that it
disseminated a statement asserting that Shea Barclay would provide or procure insurance
coverage under the Plan which it knew to be untrue, deceptive and/or misleading by the time
Bendett & McHugh accepted the Plan and paid the premiums for the stop loss coverage.

47. Shea Barclay’s conduct in violating General Statute § 38a-816(1) and § 38a-
$16(2), as aforesaid, was immoral, unethical, oppressive, deceptive, unscrupulous, offends
public policy, and caused substantial economic injury to Bendett & McHugh as a result of and

in violation of General Statutes § 42-110a, et seq.
Case 3:20-cv-01134-JAM Document 1 Filed 08/07/20 Page 13 of 15

JURY CLAIM
The plaintiff demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.
Case 3:20-cv-01134-JAM Document1 Filed 08/07/20 Page 14 of 15

WHEREFORE, the plaintiff claims:
As to the First Count:
1. Monetary damages; and
2. Interest.
As to the Second:
I. Monetary damages and
2. Interest.
As to the Third Count:
1. Actual and punitive damages pursuant to General Statutes § 42-
110g(a); and
2, Costs and reasonable attorneys’ fees pursuant to General Statutes §
42-1 10g(d).
As to the Fourth Count:
1. Monetary damages.
As to the Fifth Count:
1. Actual and punitive damages pursuant to General Statutes § 42-

110g(a); and
Case 3:20-cv-01134-JAM Document 1 Filed 08/07/20 Page 15 of 15

2. Costs and reasonable attorneys’ fees pursuant to General Statutes §

42-110g(d).

a — BENDETT & MCHUGH, P.C.

—

 

nb M. Appleton

Appleton & Appleton, LLC

Its Attorneys

266 Peari Street

Hartford, CT 06103

Tel. 860-246-5481

Fax 860-246-5554

Email: pappleton@appleton-law.com
Federal Bar No: ct03324

 

oa in Birnbaum & 3 yea ‘p C.
Its Attorneys

100 Pearl Street, 12th Floor
Hartford, CT 06103

Tel. 860-493-2200

Fax 860-727-0361

Email: msimonsjebsheales con

Federal Bar No.: ct05248

 

ity es Je.
